Citation Nr: 0532023	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-02 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for preseptal cellulitis of 
the eyelids.

Entitlement to service connection for bleeding gums.

Entitlement to an increased initial rating for a sleep 
disorder with depression, currently evaluated as 30 percent 
disabling.

Entitlement to an increased initial rating for right patella 
tendonitis, currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for cervical 
strain, currently evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for scars on the 
mid back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from October 1994 through 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for preseptal cellulitis of the 
eyelids and bleeding gums.

The veteran also perfected his appeal with regard to the 
issues of entitlement to service connection for a sleep 
disorder with depression, right patella tendonitis, irritable 
bowel syndrome, cervical strain, and scars of the midback.  A 
January 2005 decision by a decision review officer granted 
service connection for these issues.  The veteran, through 
his representative in a July 2005 statement, has expressed 
disagreement with the initial ratings assigned for each of 
these disorders.  In light of the present procedural posture 
of these claims, the Board is obligated to remand them for 
proper development, to include issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, these claims are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for preseptal cellulitis of 
the eyelids and bleeding gums has been obtained, and the VA 
has satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran does not have a current diagnosis of 
preseptal cellulitis of the eyelids.

3.  Bleeding gums, diagnosed as anterior gingivitis, is not a 
disability for which VA compensation may be awarded.


CONCLUSION OF LAW

1.  Preseptal cellulitis of the eyelids was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Bleeding gums, diagnosed as anterior gingivitis, is not a 
disability for which VA compensation may be awarded.  
38 C.F.R. § 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in November 2003, provided the veteran with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decision 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Service Connection for Preseptal Cellulitis of the 
Eyelids

Factual Background

Service medical records indicate that the veteran was 
diagnosed as having preseptal cellulitis of the left eyelid 
in November 1996.  A service medical record dated later in 
November 1996 noted that the condition had essentially 
resolved.

A March 2004 VA fee basis examination report noted that the 
veteran reported a history of swelling of the left upper 
eyelid and both lower eyelids with discharge, about every 
five to six months.  The examiner diagnosed the veteran with 
bilateral meibomian gland disease.  The examiner indicated 
that the veteran's examination was essentially normal.  He 
stated that meibomian gland disease was very common and 
related to conditions such as dandruff and seborrheic 
dermatitis.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
current diagnosis of the disorder for which he is seeking 
service connection, preseptal cellulitis of the eyelids.  
While he has been diagnosed with bilateral meibomian gland 
disease, such diagnosis has not been related to the veteran's 
military service, specifically to his inservice complaints of 
preseptal cellulitis.  In fact, the March 2004 VA examiner 
specifically noted that the veteran's diagnosis was common 
and frequently related to dandruff or seborrheic dermatitis.  
In the absence of a current diagnosis of preseptal cellulitis 
of the eyelids, service connection for such is denied.

III.  Service Connection for Bleeding Gums

Factual Background

Service medical records indicate that the veteran complained 
of bleeding gums and pain after dental work had been done the 
day before.  The physician noted that the veteran's gums were 
swollen status post dental work.

A March 2004 VA fee basis examination report noted that the 
veteran complained of bleeding gums.  The veteran reported 
that his gums bled when he brushed and flossed his teeth, and 
when he ate certain foods.  The examiner noted that the 
veteran had anterior gingivitis due to his inability to 
breath through his nose.

Criteria

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161 (2005).  See 
38 C.F.R. § 3.381.  The issue before the Board at this time 
is whether the veteran should receive compensation for 
bleeding gums.

"Periodontal" is defined as "around a tooth." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 1994).  
"Gingivitis" is defined as inflammation of the gingivae. 
DORLAND'S at 691.  "Gingivae" is defined as the gums: the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted. DORLAND'S at 690.  
Gingivitis is, therefore, a periodontal disease.

Analysis

The veteran is claiming service connection for bleeding gums.  
The March 2004 VA examiner diagnosed the veteran with 
anterior gingivitis.  As noted above, gingivitis is a 
periodontal disease.  Therefore, service connection for 
bleeding gums for compensation purposes is not permitted, and 
as a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for preseptal cellulitis of 
the eyelids is denied.

Entitlement to service connection for bleeding gums is 
denied.


REMAND

A January 2005 decision by a decision review officer granted 
service connection for a sleep disorder with depression, 
right patella tendonitis, irritable bowel syndrome, cervical 
strain and scars on the midback.  In a July 2005 statement 
the veteran, through his representative, expressed 
disagreement with the initial rating assigned for each 
disorder.  To date, the veteran has not been sent an SOC with 
regard to these issues.  Thus, these claims must be remanded 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these claims are REMANDED for the following:

The RO should issue a statement of the 
case as to the issues of entitlement to 
an increased rating for tinnitus and 
entitlement to service connection for 
headaches and motion sickness, claimed as 
secondary to a service-connected 
disorder.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) (2004).  
He must also be provided an opportunity 
for a hearing on these issues.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


